 
 
I 
108th CONGRESS
2d Session
H. R. 5325 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to establish a deadline for the screening of all individuals, goods, property, vehicles, and other equipment entering a secure area of an airport, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Guaranteeing Airport Physical Screening Standards Act of 2004. 
2.Screening of all individuals and property entering secure areas of an airport 
(a)DeadlineSection 44903(h)(4)(A) of title 49, United States Code, is amended by striking as soon as practicable after the date of enactment of this subsection and inserting not later than 120 days after the date of enactment of the Guaranteeing Airport Physical Screening Standards Act of 2004.  
(b)Screening and inspection requirementsSection 44903(h)(4)(B) of such title is amended by inserting before the semicolon at the end the following: and will include at a minimum physical screening for metal objects.  
(c)Interim measuresThe Secretary shall require random screenings and inspections of individuals, goods, property, vehicles, and other equipment at the entrances of, and within, secure areas of an airport until such date as the Secretary has fully complied with the requirements of section 44903(h)(4)(A) of such title. The random screenings and inspections shall be conducted in a manner that assures the level of protection described in section 44903(h)(4)(B) of such title, as amended by this section. The random screenings and inspections shall be unannounced and shall be conducted 24 hours a day.  
3.Hiring of screeners 
(a)Number of screenersNotwithstanding any other provision of law, the Secretary of Homeland Security may hire the number of passenger and baggage screeners that the Secretary determines necessary to ensure aviation security.  
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
 
